Citation Nr: 0811939	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-06 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left varicocele.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to March 
1962.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board remanded the veteran's case for further development 
in March 2005.  


FINDING OF FACT

In a March 2008 statement, prior to the promulgation of a 
decision in this appeal, the veteran's representative 
withdrew the appeal regarding the issue of entitlement to an 
initial evaluation in excess of 10 percent for left 
varicocele.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met as to the issue of entitlement to an initial evaluation 
in excess of 10 percent for left varicocele.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(1) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204 (2007).

The veteran perfected an appeal to the Board in response to 
the RO's denial of his claim for entitlement to an initial 
evaluation in excess of 10 percent for left varicocele.  But 
in a recent statement dated in March 2008, the veteran's 
representative withdrew the appeal concerning this claim.

The veteran has withdrawn his appeal regarding his increased 
rating claim; hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this claim and it 
is dismissed without prejudice.


ORDER

The appeal for entitlement to an initial evaluation in excess 
of 10 percent for left varicocele is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


